DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-18 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,560,640. Although the claims at issue are not identical, they are not patentably distinct from each other because:
With respect to claim 1 the claim is fully encompassed by that of claims 1 and 2 of the patent as claim 2 incorporates the resolution limitations not found in claim 1.
Claims 7 and 13
Note: this rationale similarly applies to the other dependent claims of method claim 7 and camera claim 13 and for the sake of brevity the Examiner will merely point out the corresponding claimed subject matter in the patent for the dependent claims.
With respect to claims 2, 8 and 14 the subject matter of these claims can be seen as claimed in claim 2 of the patent.
With respect to claims 3, 9 and 15 the subject matter of these claims can be seen as claimed in claim 3 of the patent.
With respect to claims 4, 10 and 16 the subject matter of these claims can be seen as claimed in claim 4 of the patent.
With respect to claims 5, 11 and 17 the subject matter of these claims can be seen as claimed in claim 5 of the patent.
With respect to claims 6, 12 and 18 the subject matter of these claims can be seen as claimed in claim 6 of the patent.
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Should the double patenting rejection above be overcome the claims comprise allowable subject matter as follows.
With respect to claim 1 the closest available prior art (WO 2014/178286 A1 to Tsukahoshi) discloses a signal processing device comprising: signal processing which obtains a standard dynamic range video signal by performing processing including at least gradation compression processing for a standard dynamic range on a high dynamic range video signal (Fig. 9 and 26 and HDR processing unit 205 and 
However, Tsukahoshi does not teach or fairly suggest a signal processing device comprising: circuitry configured to generate a second video signal having a second dynamic range and a second resolution by performing processing including at least gradation compression processing for the second dynamic range and resolution conversion processing for the second resolution on a first video signal having a first dynamic range higher than the second dynamic range and a first resolution higher than the second resolution; detect a predetermined signal level region from the first video signal; and combine a display signal for displaying the predetermined signal level region with the second video signal based on a signal indicating the predetermined signal level region detected from the first video signal to obtain a combined video signal having the second dynamic range and the second resolution for display.
Claims 7 and 13 comprise allowable subject matter for similar reasons as claim 1 above.
Claims 2-6, 8-12 and 14-18 comprise allowable subject matter for at least the reason that they depend from claims 1, 7 or 13 which comprise allowable subject matter as discussed above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M PASIEWICZ whose telephone number is (571)272-5516.  The examiner can normally be reached on M-F 9 AM - 5:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wayne Young can be reached on (571)272-7582.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






February 11, 2021